Title: From George Washington to John Stark, 16 August 1781
From: Washington, George
To: Stark, John


                        
                            Dear SirHead Quarters Dobbs Ferry Augst 16th 1781
                        

                        I have received your favor of the 9th and am very well pleased with the account you give of the disposition
                            and behaviour of the People of Vermont; the Party you mention to have been captured by them, I think must be considered as
                            Prisoners of War, and ought to be closely confined to prevent all possibility of escape, untill they are exchanged.
                        I hope the Militia have arrived before this time, as I have been obliged to order the remainder of the
                            Continental Troops to join the Main Army.
                        I am fully sensible of the embarrassments the several Departments labour under for the want of Money
                            especially to pay the expences of Expresses & Persons employed to carry Intelligence, and after
                            informing the Quarter Master General of your situation in this respect, shall be very happy if he can
                            devise ways & means to remedy the evil in future.
                        The Commissary will have directions to send a proportion of whatever Rum we may receive, for the use of your
                            Department. I am Dear Sir With great regard Your Most Obedt Servant
                        
                            Go: Washington
                        
                    